     

VICTORIA L. FRANCIS Fi_LeED Ji
Assistant U.S. Attorney MAR 2 3 2029
U.S. Attorney’s Office MAR 2 4 2020 cen a

2601 Second Avenue North, Suite 3200 Clerk, US District four District OF anit Court
Billings, MT 59101 Billings Billings

Phone: 406-247-4633
FAX: (406) 657-6058
E-mail: victoria.francis@usdoj.gov

ATTORNEY FOR PLAINTIFF
United States of America

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
CR 07-124-BLG-SPW

Plaintiff,
VS.
AGREED FINAL ORDER IN
VALERIE PENA, GARNISHMENT
Defendant,

RESIDENCE INN BY MARRIOT,

Garnishee.

 

 

The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:

C:\Users\cdegroote\AppData\Local\Microsoft\Windows\INetCache\lE\MRTV4MEZ\AGR_Valerie_Pena_2009A53862_03-18-2020 114444_1201_0.docx 1
1. The judgment defendant's name, social security number are: Valerie
Pena, ***-**-5839, The defendant resides in Billings, Montana.

2. A Judgment was entered against the judgment defendant in this action
in the amount of $23,853.82. The total balance due on the Judgment is $4,740.33,
as of September 28, 2018.

3. The garnishee, whose address is 956 S. 25th St. W., Billings,

MT 59102, has in its possession, custody or control property of the judgment

defendant in the form of wages paid to the judgment defendant.

4. The judgment defendant waives services of an application for a writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives her right
to a hearing under section 3205 and any other process to which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also waives service of an application for a writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right
to answer and waives being heard in this matter and any other process to which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that her wages are subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.

C:\Users\cdegroote\AppData\Local\Microsoft\Windows\INetCache\lE\MRTV4MEZ\AGR_Valerie_Pena_2009A53862_03-18-2020 114444_1201_0.docx 2
7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant. It is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of $50.00 every pay period, which shall be
withheld from the wages owed the judgment defendant. It is further stipulated that
upon request of the Office of the United States Attorney or U.S. Probation Office
the judgment defendant shall provide a new financial statement, tax returns, or any
other financial information. After review of the updated financial information,
payments may change in accordance with current financial status.

8. These sums will be applied to the judgment rendered against Valerie
Pena in this cause. These payments are to continue until the unpaid balance is fully
paid and satisfied.

Checks should be made payable to: "Clerk of U.S. District Court",
referencing CR 07-124-BLG and mailed to:

Clerk of U.S. District Court

2601 Second Ave North, Suite 1200

Billings, MT 59101

9. Nothing in this agreement prevents the plaintiff from pursuing
administrative offsets of any funds owed to the defendant by any government
agency, including the Internal Revenue Service, and the judgment defendant

specifically consents to any such offset. Any payments applied to this claim by the

C:\Users\cdegroote\AppDatalLocal\Microsoft\Windows\tNetCache\IE\MRTV4MEZ\AGR_Valerie_Pena_2009A53862_03-18-2020 114444_1201_0.docx 3
Internal Revenue Service as a result of tax return offsets will be credited as a
payment to the existing balance but will not interrupt the periodic payments

withheld from wages described above unless it results in payment in full.

10. The judgment defendant can at any time, request an accounting of

the funds garnished. However, the judgment defendant hereby knowingly waives

any rights that she may have under 28 U.S.C. § 3205(c)(9) to any automatic

accounting.

APPROVED AND SO ORDERED this iy of WM eX__2020.

HONORABLE SUSAN P. WATTERS

 

United States District Court Judge
CONSENTED TO BY:

ye DATE $ 2j—£e

VICTORIA L. FRANCIS
Assistant United States Attorney

Attorney for Plaintiff

2) DATE 3-230 ~3e
VALERIE PENA
Judgment Defendant

La | 4 proc DATE S50)

/RESMD JENCE INN BY MARRIOT
\ Ju ement Garnishee

C:\Users\cdegroote\AppData\Local\Microsoft\Windows\INetCache\lE\MRTV4MEZ\AGR_Valerie_Pena_2009A53862_03-18-2020 114444 L201_0.docx
